Case: 18-50562      Document: 00514874029         Page: 1    Date Filed: 03/14/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 18-50562                                FILED
                                  Summary Calendar                        March 14, 2019
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DIAMOND JARVIS JEFFERSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:08-CR-48-1


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Diamond Jarvis Jefferson appeals the 60-month, above-guidelines term
of imprisonment he received for his fourth revocation of supervised release.
Jefferson’s conviction in 2008 was for possession of cocaine base with intent to
distribute.
       Jefferson did not object to the sentence during the revocation hearing.
He subsequently moved under Federal Rule of Criminal Procedure 35(a) to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50562     Document: 00514874029     Page: 2   Date Filed: 03/14/2019


                                  No. 18-50562

“correct” the sentence based on the court’s alleged failure to explain its
“deviation” from the Guidelines, or alternatively, to “reconsider” the sentence.
      Rule 35(a) permits the district court to correct a sentence resulting from
“arithmetical, technical, or other clear error.” FED. R. CRIM. P. 35(a). It is a
“narrow authority” which “extends solely to cases in which an obvious error or
mistake has occurred in the sentence, that is, errors which would almost
certainly result in a remand of the case to the trial court for further action.”
United States v. Olarte-Rojas, 820 F.3d 798, 803-04 (5th Cir. 2016) (internal
quotation marks and citation omitted).         Jefferson does not identify an
arithmetical, technical, or other clear error which would almost certainly
result in remand. He has not raised a proper ground under Rule 35(a), and
our review is for plain error. See Puckett v. United States, 556 U.S. 129, 135
(2009).
      A district court must give “some explanation” for a revocation sentence
outside the advisory policy statement range, United States v. Whitelaw, 580
F.3d 256, 261-62 (5th Cir. 2009), but the court “need not engage in a checklist
recitation of the [18 U.S.C.] section 3553(a) factors.” United States v. Kippers,
685 F.3d 491, 498 (5th Cir. 2012) (internal quotation and citation omitted).
Our review of a sentence imposed upon revocation of supervised release is more
deferential than our review of an original sentence. United States v. Miller,
634 F.3d 841, 843 (5th Cir. 2011).
      Here, the district court gave “some explanation” for sentencing Jefferson
above the policy statement range. The court noted its extensive familiarity
with the case and indicated its intent for Jefferson to be “off paper” and able to
“move on” after serving his sentence.       The court explicitly considered the
Guidelines policy statement and a letter from Jefferson’s wife and implicitly
considered the arguments of Jefferson’s counsel and Jefferson’s own statement.



                                        2
    Case: 18-50562    Document: 00514874029     Page: 3   Date Filed: 03/14/2019


                                 No. 18-50562

In a written order, the court referenced “the ends of justice and the best
interests of the public.” In sum, the record reflects that the district court
adequately considered the § 3553(a) factors. See Kippers, 685 F.3d at 499
(finding a revocation sentence sufficient when the record reflected that the
court had considered relevant sentencing factors); Whitelaw, 580 F.3d at 261-
62 (finding the district court’s sentencing explanation was sufficient because it
showed that the court considered the parties’ arguments and had a reasoned
basis for its decision). Jefferson has not shown clear or obvious error. See
Puckett, 556 U.S. at 135.
      Moreover, Jefferson has not shown how the alleged error affected his
substantial rights. He has not shown that additional explanation would have
changed the sentence imposed. See Whitelaw, 580 F.3d at 263-64.
      Accordingly, the district court’s order is AFFIRMED.




                                       3